 Case 2:20-cv-00514-FMO-MRW Document 52 Filed 08/21/20 Page 1 of 2 Page ID #:441



1    Jon F. Monroy, SBN 51175
     Jennifer E. Gysler, SBN 143449
2    MONROY, AVERBUCK & GYSLER
     32123 Lindero Canyon Rd., Ste 301
3    Westlake Village, CA 91361
     (818) 889-0661 Fax (818) 889-0667
4
     Attorneys for Defendants,
5    COUNTY OF LOS ANGELES;
     LOS ANGELES COUNTY SHERIFF’S DEPARTMENT;
6    LOS ANGELES COUNTY DEPARTMENT OF
     MENTAL HEALTH; TIGRAN GEVORKIAN, M.D.;
7    KIM R. GUY, M.D.; JONATHAN E. SHERIN, M.D.
8

9
                           UNITED STATES DISTRICT COURT
10
                          CENTRAL DISTRICT OF CALIFORNIA
11

12
     WESLEY ALARCIO, an incompetent            )   Case No.: 2:20-CV-00514 FMO-MRW
13                                             )
     adult, by and through his Guardian ad
                                               )
14   Litem, Rachel Alarcio; RACHEL             )   STIPULATED PROTECTIVE ORDER
     ALARCIO; LIGAYA ALARCIO,                  )   RE PLAINTIFF’S MEDICAL /
15                                             )   BEHAVIORAL HEALTH RECORDS
                  Plaintiffs,                  )
16                                             )
           vs.                                 )
17                                             )
     COUNTY OF LOS ANGELES et al.,             )
18                                             )
                  Defendants.                  )
19                                             )
                                               )
20                                             )
21

22         The parties, through their counsel of record, hereby stipulate to the
23
     following:
24
           Whereas Plaintiff contends the medical and behavioral health records in the
25

     possession of the County of Los Angeles Correctional Health Services, and

                                        Proposed Order - 1
 Case 2:20-cv-00514-FMO-MRW Document 52 Filed 08/21/20 Page 2 of 2 Page ID #:442



1    booking records of Kyler Austin Gray in possession of the County of Los Angeles
2
     Sheriff’s Department, are relevant to the within action due to Mr. Gray’s
3
     involvement in the underlying incident;
4

5          Whereas the parties agree that certain federal statutes, including the Health
6
     Insurance Portability and Accountability Act may apply in this instance;
7
           Whereas plaintiff has subpoenaed Kyler Austin Gray’s medical and
8

9
     behavioral health records from the County of Los Angeles Department of Mental

10   Health, and complied with the notice to consumer provisions applicable here;
11
           Whereas the parties agree to maintain confidentiality of Mr. Gray’s records
12
     as described above, and confine the use of said records to this lawsuit and deem
13

14   them “confidential” and within the parameters of the Protective Order issued in

15   this matter (Doc. 33);
16
           In light of the foregoing, the County of Los Angeles is ordered to produce
17
     Mr. Gray’s records as described herein. In the event any of the mental health
18

19   records come within the parameters of current case law which requires portions of

20   said records be redacted, defendants will provide a detailed privilege log.
21

22         The Court further orders as follows:
23

24
     DATED: August 21, 2020                        ________________
                                            ___________________________________
25

                                            MICHAEL R. WILNER, U.S.M.J.

                                        Proposed Order - 2
